Title: To Benjamin Franklin from David Hall, 1 May 1766
From: 
To: 


Dear Sir,
Philada. May 1. 1766.
In mine of the Third of March, Via Belfast, by Captain Henderson, I told you Mrs. Franklin had of me Fifty Pounds, for the Purchase of a Bill from Mrs. Stevens. On the 18th of February One Hundred Pounds, towards paying for the Purchase of the Lot; and that on the Tenth of March I was to give her One Hundred Pounds more, for the last mentioned Use, which she has received. Also Twenty Pounds since, which she wanted for some other Use. And I have told her often, that what she wants at any time, she shall be most readily supplied with by me; and she has as often told me, she will apply, when there is Occasion.
My Landlord, Mr. Grace, is dead, and I am told Mrs. Grace has her Life in the House, to whom I have applied, to rent it of her, when the Time of your Lease is out, but have not yet received her Answer. I make no Doubt you wrote to Mr. Grace in my Favour, according to Promise, with respect to the Preference of renting the House, when your Time was expired.
The Double Demy Paper was returned to Unwin by the Philadelphia Packet, Captain Powell; but as I understand that Gentleman is dead, no Doubt you or Mr. Strahan, have made some Enquiry about it. The large Moulds must also be returned by the first Ship, as we have no Use for any of their Size in this Country. I am, Dear Sir, Yours, &c.
D.H.
To Benjamin Franklin Esq;Sent by Captain Sparks to London.
